Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
 
Response to Amendment
Applicant's reply of 03/31/2022 has been entered. 
Applicant’s cancellation of claims 2, 7, 17, and 22, has rendered the prior rejection of these claims as moot; therefore, the prior rejection of these claims is withdrawn.
The examiner will address applicant's remarks at the end of this office action.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 – 5, 8 – 13, 15, 16, 18 – 20, and 23 - 27, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Following the guidance of the 2019 PEG, Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite a device, non-transitory machine-readable medium, and a method, therefore, the claims fall into a statutory category.  

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of sharing news stories obtained from various media sources. This is a social activity long practiced by humans and is considered managing personal behavior or relationships or interactions between people. This is categorized as a certain method of organizing human activity grouping of abstract idea.

Claim 18, which is representative of claims 1 and 12, details the method for performing this abstract idea by the elements of:
A method, comprising: receiving, media source content from each of a plurality of media source content providers resulting in multiple versions of the media source content, wherein the media source content includes a news event, and wherein the media source content is indicative of a presence of at least one person at the news event; 
generating, a content score for the media source content in response to correlating the multiple versions of the media source content, wherein the correlating of the multiple versions comprises receiving first feedback from social media users regarding authenticity of the news event and receiving second feedback from the social media users regarding veracity of the plurality of media source content providers, wherein the correlating of the multiple versions further comprises determining if a respective calendar of the at least one person corroborates that the at least one person attended the news event, wherein the correlating of the multiple versions further comprises determining facts associated with the news event based on an analysis of text, wherein the facts comprise an identification of one or more of: clothes worn by a public figure, weather occurring during the news event, and people at the news event, wherein the content score includes a numerical value, and wherein the generating of the content score comprises normalizing the content score based on a number of the multiple versions of the media source content corresponding to the news event; 
determining, that the content score, which is generated at least in part in accordance with the determining of the facts based on the analysis of the text, satisfies a threshold; and,
providing, a version of the media source content and the content score, wherein the version of the media source content is one of the multiple versions of the media source content, and wherein the version of the media source content and the numerical value are presented.

Claim 1 adds the following to the method for performing this abstract idea by the elements of:
analyzing each of the plurality of media source content providers;
wherein the correlating of the multiple versions of the media source content comprises identifying an object in each of the multiple versions of the media source content using image recognition techniques, and wherein use of the image recognition techniques determines whether the object in each version is a same object, resulting in a determination; determining that the content score, which is generated at least in part in accordance with the determination of whether the object in each version is a same object.

These claims describe the actions that humans undertake to share, review, and evaluate news stories and determine a level of believability of those stories, perhaps based on their level of confidence in the source (another person.) These steps describe social activities performed in neighborhoods, towns, and cities, often as a daily ritual.  Thus, these actions illustrate social activities, described as managing personal behavior or relationships or interactions between people. Therefore, they are considered a certain method of organizing human activity, which is an abstract idea.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe: 
A device, comprising: a processing system including a processor,
a memory that stores executable instructions; and,
non-transitory machine-readable medium comprising executable instructions.
These additional elements simply instruct one to practice the abstract idea of social activities utilizing a processing system, memory, instructions, and non-transitory machine-readable medium, to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea as discussed in MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f).

Dependent claims 3 – 5, 13, 15, 16, 19, 20, and 23 – 25, contain further recitations to the same abstract idea found in claims 1, 12, and 18. Recitations involving the plurality of news stories and correlating (scoring and normalizing) the source content, using location, time, and/or clothing and weather data (facts) are inherent aspects of the news stories reviewed and shared. They represent the reality that was observed and shared among the several people and from the basis of the interactions between people.  Furthermore, these claims require only the device or system recited in claims 1, 12, and 18, and this was determined to be merely linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined at MPEP 2106.05(f). 

Dependent claims 8 – 11 contain further recitations to the same abstract idea found in claim 1. Using social media, whether to obtain feedback from other humans, or obtain their scoring or ranking of news content, is implicit to the ‘social activities’ aspects that recite the managing personal behavior or interactions between people category of certain method of organizing human activity grouping of abstract idea. Furthermore, these claims require only the device recited in claim 1, and this was determined to be merely linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined at MPEP 2106.05(f). 

New dependent claims 26 and 27 contain further recitations to the same abstract idea found in claims 1 and 12.  The determination of times referred to and rely upon are central details of the news stories reviewed; the news story being an abstract idea of a social interaction. The use of image recognition techniques is recited at a high level of generality within the disclosure that it cannot be claimed as providing other meaningful limitations that would allow for eligibility under Step 2A Prong Two, or at Step 2B.

Therefore, for the reasons set above, claims 1, 3 – 5, 8 – 13, 15, 16, 18 – 20, and 23 - 27, are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. Applicant’s argument, begins on page 10, discussing 35 U.S.C. § 101, and rejection of prior claims 1 – 5, 7 – 13, 15 – 20, 22, and 23.  Examiner respectfully disagrees with Applicant and based on the reasoning that follows, concludes that claims 1, 3 – 5, 8 – 13, 15, 16, 18 – 20, and 23 - 27, are directed to an abstract idea without integration into a practical application and without reciting significantly more. 

Applicant’s key point of issue is that amendments to independent claims 1, 12, and 18, provide features that would provide for patent eligible subject matter.  See pages 11 – 13, where Applicant argues that specific recitations would overcome the prior rejections.  The Examiner finds these arguments not persuasive for the following reasons.  
Analysis at Step 2A, Prong Two, determines whether a claim that recites a judicial exception is not directed to that judicial exception; i.e., if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.”  As explained in the 2019 PEG, the evaluation of Prong Two requires the use of the considerations set forth at MPEP 2106.05(a) through (c), and MPEP 2106.05(e) through (h).  Also explained in the 2019 PEG, the Prong Two analysis considers the claim as a whole. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. The additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application. 
The Examiner has analyzed the amended claims and determined that at Prong Two, the abstract idea identified above, is not integrated into a practical application because the only additional elements of the claims describe: a device, comprising: a processing system including a processor, a memory that stores executable instructions; and, non-transitory machine-readable medium comprising executable instructions.  These additional elements simply instruct one to practice the abstract idea of social activities utilizing a processing system, memory, instructions, and non-transitory machine-readable medium, to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea as discussed in MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. 
For example, the Examiner has determined that claim 18 recites many abstract ideas: (receiving media source content from each of a plurality of media source content providers; generating a content score for the media source content; correlating the multiple versions of the media source content; receiving first feedback from social media users; determining if a respective calendar of the at least one person corroborates that the at least one person attended the news event; determining facts associated with the news event based on an analysis of text, wherein the facts comprise an identification of one or more of: clothes worn by a public figure, weather occurring during the news event, and people at the news event; normalizing the content score; determining that the content score satisfies a threshold; and, providing a version of the media source content).  The additional elements provided include only the generically recited components above and thus, lead to the conclusion that this is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.
In short, Applicant has added more abstract ideas (more social interactions, more data gathering, analyzing, and presenting) and has not added use of the considerations listed above that would integrate into a practical application.  See MPEP 2106.05(a) through (c), and MPEP 2106.05(e) through (h).

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f).


Applicant further adds a request and refers to MPEP 707.02.  See page 14.  The Examiner notes this request and assures Applicant that a full and complete examination in compliance with all patent laws and rules is being performed at every stage of prosecution.

Applicant also adds a note regarding support for claim amendments.  The Examiner agrees with Applicant that support for the amended claims can be found within the disclosure as noted.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687